Plaintiffs allegations that defendant, among other things, prevented her from obtaining independent legal counsel, selected her attorney and then attended the two cursory meetings between her and counsel, and did not reveal the extent of his assets, and that no negotiations between the parties were ever conducted and that she had no input into the document that was presented for her signature, are sufficient to state causes of action for rescission or reformation on the grounds of unconscionability, fraud and duress (see, Christian v Christian, 42 NY2d 63, 72-73; cf., McFarland v McFarland, 70 NY2d 916; Manes v Manes, 215 AD2d 455). We have considered defendant’s remaining arguments and find them to be without merit. *315Concur — Rosenberger, J. P., Ellerin, Kupferman and Mazzarelli, JJ.